Citation Nr: 1205807	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-00 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	K.Y. Vicks, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to September 1980.  

This matter comes to the Board of Veterans' Appeals on appeal from a September 2007 rating decision by which the RO declined to reopen the finally decided claim due to the absence of sufficient new and material evidence to reopen it.  Indeed, finally decided claims cannot be reopened unless new and material evidence is submitted.  38 C.F.R. §§ 3.156, 20.1103 (2011).  

In April 2010, the Board remanded this matter to the RO for the scheduling of a hearing before a Veterans Law Judge (VLJ).  A hearing before the undersigned VLJ was subsequently held later that month.  A transcript of the hearing is of record.

In July 2010, the Board reopened the claim of entitlement to service connection for a bilateral foot disorder and then remanded the issue for further development of the evidence.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

In its July 2010 remand the Board asked that certain VA and private medical records be associated with the claims file.  This action was accomplished satisfactorily.  In addition, the Board asked that a VA examination be conducted pursuant to 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

Because the Veteran was diagnosed with flat feet with accompanying hammertoe, blisters, and plantar warts during service and because subsequent medical evidence has shown surgery for bilateral hammertoes as well as regular complaints of bilateral foot pain with findings of callosities, lesions, plantar verruca, tarsal tunnel syndrome, intractable plantar keratosis, etc, the Board instructed the examiner, in pertinent part, as follows:

Based on a review of the claims file and the clinical findings on examination, the examiner should provide a diagnosis for any current foot disorder.  Additionally, the VA examiner should indicate whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any foot disorder currently present is etiologically related to the Veteran's military service.  The examiner should be instructed to consider the Veteran's service history. 

The Veteran was afforded a VA examination in August 2010.  The examiner diagnosed residuals of hammer toe surgeries and osteotomies as well as painful calluses.  In his opinion regarding etiology, the examiner appears to have addressed the hammer toe diagnosis alone.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998) (noting that the Board errs as a matter of law when it fails to ensure compliance with a remand).  Here, because all of the diagnoses were not addressed in the medical opinion provided, the Board asks that clarification regarding the etiology of the Veteran's dermatologic foot problems be sought from the August 2010 examiner.  In the event that the August 2010 examiner is unavailable, a new examination must be scheduled for an opinion as directed below.

Updated VA medical records must be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Accordingly, the case is REMANDED to the RO for the following action:

1.  Associate with the claims file all VA treatment records dated from October 18, 2011 to the present.

2.  Ask the August 2010 VA examiner to provide an opinion regarding the etiology of the Veteran's dermatologic foot problems.  Specifically, the examiner is to state whether it is at least as likely as not (50 percent or greater likelihood) that the diagnosed painful calluses are related to service.  The examiner should be instructed to consider the Veteran's service history.

In the event that the August 2010 examiner is unavailable, a new VA examination must be scheduled.  The examiner must be asked to provide a diagnosis for any current foot disorder and indicate whether it is at least as likely as not (50 percent or greater likelihood) that any foot disorder currently present is etiologically related to the Veteran's service.  The examiner should be instructed to consider the Veteran's service history.

In either case, the examiner is asked to review pertinent records in the claims file prior to providing the requested opinion(s) and to indicate in the report whether the claims file review took place.  A rationale for all opinions and conclusions must be provided.

3.  Review the record and ensure that all the above actions are completed.  When the RO is satisfied that the record is complete, the claim should be readjudicated.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow the appropriate time for response.  Thereafter, the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


